

PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT is made and entered into as of March 31, 2020, by and
between SMARTFINANCIAL, INC., a corporation organized under the laws of the
State of Tennessee (“Borrower”), and SERVISFIRST BANK, an Alabama banking
corporation (“Lender”).
W I T N E S S E T H:
Borrower has executed and delivered to Lender a certain Revolving Note (the
“Note”) and a certain Loan and Security Agreement (the “Loan Agreement”), each
of even date herewith.
As an inducement to Lender to make the loan provided for in the Loan Agreement,
Borrower agreed to execute this Pledge Agreement and, pursuant hereto, to pledge
the Pledged Stock, as defined in this Pledge Agreement, as security for the
prompt payment and performance of all obligations of the Borrower under the Note
and the Loan Agreement (the “Obligations”).
NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:
1. (a) The term “Pledged Stock” means the shares of stock described in Schedule
I hereto, together with all certificates, options, rights or other distributions
issued as an addition to, in substitution or in exchange for, or on account of,
any such shares, and all proceeds of all the foregoing, now or hereafter owned
or acquired by Borrower.
(b) The term “Event of Default” means the occurrence of any Default under the
Loan Agreement.
2. (a) As security for the prompt payment and performance of the Obligations,
Borrower hereby pledges to Lender the Pledged Stock and grants to Lender a lien
on and security interest therein.
(b) Except as otherwise provided in subparagraph (d) below, if Borrower shall
become entitled to receive or shall receive, in connection with any of the
Pledged Stock, any:
(i) Stock certificate, including, but without limitation, any certificate
representing a stock dividend or in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares, stock split, spin-off or split-off;
(ii) Option, warrant, or right, whether as addition to or in substitution or in
exchange for any of the Pledged Stock, or otherwise;
(iii) Dividend or distribution payable in property, including securities issued
by other than the issuer of any of the Pledged Stock; or
(iv) Dividends or distributions of any sort, then:



--------------------------------------------------------------------------------



Borrower shall accept the same as Lender’s agent, in trust for Lender, and shall
deliver them forthwith to Lender in the exact form received with, as applicable,
Borrower’s endorsement when necessary, or appropriate stock powers duly executed
in blank, to be held by Lender, subject to the terms hereof, as part of the
Pledged Stock.
(c) Upon the occurrence of an Event of Default, Lender, at its option, may have
any or all of the Pledged Stock registered in its name or that of its nominee as
a secured party, and Borrower hereby covenants that, upon Lender’s request,
Borrower will cause the issuer of the Pledged Stock to effect such registration.
Immediately and without further notice, upon the occurrence of an Event of
Default, whether or not the Pledged Stock shall have been registered in the name
of Lender or its nominee, Lender or its nominee shall have, with respect to the
Pledged Stock, all voting rights and other corporate rights, and all conversion,
exchange, subscription and other rights, privileges and options pertaining
thereto as if it were the absolute owner thereof, including, without limitation,
the right to exchange any or all of the Pledged Stock upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, or upon the exercise by such issuer of any right, privilege, or
option pertaining to any of the Pledged Stock, and, in connection therewith, to
deliver any of the Pledged Stock to any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it; but Lender shall have no duty to exercise any of the aforesaid
rights, privileges or options and shall not be responsible for any failure to do
so or delay in so doing.
(d) Unless an Event of Default shall have occurred and be continuing, Borrower
shall be entitled, if not prohibited by the Loan Agreement, to receive for its
own use cash dividends paid on or with respect to the Pledged Stock. Upon the
occurrence of an Event of Default, Lender may require any such cash dividends to
be delivered to Lender as additional security hereunder or to be applied toward
the payment or performance of the Obligations.
(e) Upon the occurrence of an Event of Default, Lender may, without demand of
performance or other demand, advertisement, or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Borrower or any other person (all of which are, to the extent permitted by law,
hereby expressly waived), forthwith realize upon the Pledged Stock or any part
thereof, and may forthwith sell or otherwise dispose of and deliver the Pledged
Stock, or any part thereof or interest therein, in one or more parcels at public
or private sale or sales, at any exchange, broker’s board or at any of Lender’s
offices or elsewhere, at such prices and on such terms (including, but without
limitation, a requirement that any purchaser of all or any part of the Pledged
Stock purchase the shares constituting the Pledged Stock for investment and
without any intention to make a distribution thereof) as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk,
with the right to Lender or any purchaser to purchase upon any such sale the
whole or any part of the Pledged Stock free of any right or equity of redemption
in Borrower, which right or equity is hereby expressly waived and released.
(f) The proceeds of any such disposition or other action by Lender shall be
applied as follows:
        2



--------------------------------------------------------------------------------



(i) First, to the costs and expenses incurred in connection therewith or
incidental thereto or to the care or safekeeping of any of the Pledged Stock or
in any way relating to the rights of Lender hereunder, including brokers’ fees
and reasonable attorneys’ fees and legal expenses;
(ii) Second, to the payment and performance of the Obligations;
(iii) Third, to the payment of any other amounts required by applicable law
(including, without limitation, Section 9-615 of the Uniform Commercial Code);
and
(iv) Fourth, to Borrower or its transferees, to the extent of any surplus
proceeds.
(g) Lender need not give more than five (5) days’ notice of the time and place
of any public sale or of the time after which a private sale may take place,
which notice Borrower hereby deems reasonable.
3. Borrower represents and warrants that:
(a) It has, and has duly exercised, all requisite power and authority to enter
into this Pledge Agreement, to pledge the Pledged Stock for the purposes
described in paragraph 2(a), and to carry out the transactions contemplated by
this Pledge Agreement;
(b) It is the legal and beneficial owner of all of the Pledged Stock;
(c) The shares of the Pledged Stock constitute all of the issued and outstanding
shares of the issuer thereof; and there are no outstanding warrants, options,
rights or other commitments (including, but without limitation, convertible
notes or securities) entitling any person to purchase or otherwise acquire any
such shares;
(d) All of the shares of the Pledged Stock have been duly and validly issued,
are fully paid and nonassessable, and are owned by Borrower free of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or security interest in such
shares or the proceeds thereof, except for that granted hereunder;
(e) The execution and delivery of this Pledge Agreement, and the performance of
its terms, will not violate or constitute a default under the terms of any
agreement, indenture or other instrument, license, judgment, decree, order, law,
statute, ordinance or other governmental rule or regulation, applicable to
Borrower or any of its property; and
(f) Upon delivery of the Pledged Stock to Lender or its agent, this Pledge
Agreement shall create a valid first lien upon and perfected security interest
in the Pledged Stock and the proceeds thereof, subject to no prior security
interest, lien, charge or encumbrances, or agreement purporting to grant to any
third party a security interest in the property or assets of Borrower which
would include the Pledged Stock.
        3



--------------------------------------------------------------------------------



4. (a) Borrower hereby covenants that, until all of the Obligations have been
paid and performed in full, it will not:
(i) sell, convey, or otherwise dispose of any of the Pledged Stock or any
interest therein or create, incur, or permit to exist any pledge, mortgage,
lien, charge, encumbrance or any security interest whatsoever in or with respect
to any of the Pledged Stock or the proceeds thereof, other than that created
hereby; or
(ii) consent to or approve the issuance of any additional shares of any class of
capital stock in the issuer of the Pledged Stock; or any securities convertible
voluntarily by the holder thereof or automatically upon the occurrence or
nonoccurrence of any event or condition into, or exchangeable for, any such
shares; or any warrants, options, rights or other commitments entitling any
person to purchase or otherwise acquire any such shares.
(b) Borrower warrants and will at its own expense, defend Lender’s right, title,
special property and security interest in and to the Pledged Stock against the
claims of any person, firm, corporation or other entity.
5. Borrower will promptly deliver to Lender all written notices, and will
promptly give Lender written notice of any other notices, received by it with
respect to Pledged Stock.
6. Borrower shall at any time, and from time to time, upon the written request
of Lender, execute and deliver such further documents and do such further acts
and things as Lender may reasonably request to effect the purposes of this
Pledge Agreement, including, without limitation, delivering to Lender upon the
occurrence of any Event of Default irrevocable proxies with respect to the
Pledged Stock in form satisfactory to Lender. Until receipt of such separate
proxies, this Pledge Agreement shall constitute Borrower’s proxy to Lender or
its nominee to vote all shares of Pledged Stock then registered in Borrower’s
name.
7. Upon the payment and performance in full of all Obligations and the payment
and performance of all additional costs and expenses of Lender as provided
herein, this Pledge Agreement shall terminate and Lender shall deliver to
Borrower, at Borrower’s expense, such of the Pledged Stock as shall not have
been sold or otherwise applied pursuant to this Pledge Agreement.
8. (a) Beyond the exercise of reasonable care to assure the safe custody of the
Pledged Stock while held hereunder, Lender shall have no duty or liability to
preserve rights pertaining thereto and shall be relieved of all responsibility
for the Pledged Stock upon surrendering it or tendering surrender of it to
Borrower.
(b) No course of dealing between Borrower and Lender, nor any failure to
exercise, nor any delay in exercising, any right, power or privilege of Lender
hereunder, under the Loan Agreement, or under the Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.
        4



--------------------------------------------------------------------------------



(c) The rights and remedies provided herein, in the Loan Agreement, and in the
Note and in all other agreements, instruments, and documents delivered pursuant
to or in connection with the Note, are cumulative and are in addition to and not
exclusive of any rights or remedies provided by law, including, but without
limitation, the rights and remedies of a secured party under the Uniform
Commercial Code.
(d) The provisions of this Pledge Agreement are severable, and if any clause or
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such validity or unenforceability shall affect only such
clause or provision or part thereof in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction or any other
clause or provision in this Pledge Agreement in any jurisdiction.
9. Any notice required or permitted by this Pledge Agreement shall be effective
if given in accordance with the provisions of the Loan Agreement.
10. This Pledge Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the parties hereto.
11. This Pledge Agreement shall be construed in accordance with the substantive
law of the State of Alabama without regard to principles of conflicts of law and
is intended to take effect as an instrument under seal.
[Signature Page Follows]



        5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the date and year first above written.


BORROWER:


SMARTFINANCIAL, INC.




By
/s/ William Y. Carroll, Jr.
NameWilliam Y. Carroll, Jr.ItsPresident & Chief Executive Officer





         ACCEPTED:


SERVISFIRST BANK




By/s/ William MellownNameWilliam MellownItsAssistant Vice President



          Signature Page for Pledge Agreement